Exhibit 10.5

ASSIGNMENT AND ASSUMPTION OF LEASE

THIS ASSIGNMENT AND ASSUMPTION OF LEASE (this “Agreement”) is made as of
December 19, 2012, by and between CAPITAL TRUST, INC., a New York corporation
(“Assignor”) and BLACKSTONE HOLDINGS I L.P., a Delaware limited partnership
(“Assignee”).

For and in consideration of that certain Purchase and Sale Agreement, dated
September 27, 2012, by and between Assignor and Assignee and the sum of Ten
Dollars ($10.00) and other good and valuable consideration paid by Assignee to
Assignor, the receipt and sufficiency of which are hereby acknowledged, Assignor
hereby assigns, transfers, sets over and conveys to Assignee, all of Assignor’s
right, title and interest in and to that certain Agreement of Lease dated
May 30, 2000 between 410 Park Avenue Associates, L.P., as landlord, and
Assignor, as tenant (as such lease was amended by that certain Additional Space,
Lease Extension and First Lease Modification Agreement dated May 23, 2007,
Second Lease Modification Agreement dated May 26, 2009, Third Lease Modification
Dated August 31, 2009 and Fourth Lease Modification Agreement dated
September 17, 2009, the “Lease”). Provided that Landlord consents and agrees to
this Agreement as required pursuant to the Lease, Assignee hereby accepts the
assignment and agrees to assume, fulfill, perform and discharge all the
commitments, obligations and liabilities of Assignor, as tenant under the Lease,
in accordance with the terms of the Lease. Assignee hereby agrees to indemnify,
defend and hold harmless Assignor from all of the liabilities and obligations of
the tenant under the Lease which arise or accrue on or after the date hereof.

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns. Nothing express or implied
in this Agreement is intended to confer upon any person, other than the parties
hereto, or their respective successors or permitted assigns, any rights,
remedies obligations or liability under or by reason of this Agreement.

This Assignment shall not be altered, amended, changed, waived, terminated or
otherwise modified in any respect unless the same shall be in writing and signed
by or on behalf of the party to be charged therewith.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and it shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart.

This Agreement shall be governed by, and construed under, the laws of the State
of New York.

IN WITNESS WHEREOF, Assignor and Assignee do hereby execute and deliver this
Agreement as of the date and year first above written.



--------------------------------------------------------------------------------

ASSIGNOR: CAPITAL TRUST, INC., a Maryland corporation By:  

/s/ Stephen D. Plavin

  Name:   Stephen D. Plavin   Title:   Chief Executive Officer and President
ASSIGNEE: BLACKSTONE HOLDINGS I L.P. a Delaware limited partnership By:  
Blackstone Holdings I/II GP, Inc., its general partner By:  

/s/ Laurence A. Tosi

  Name:   Laurence A. Tosi   Title:   Chief Financial Officer